SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 4, 2010 Ford Credit Auto Owner Trust 2010-B (Issuer of the notes) Ford Credit Auto Receivables Two LLC (Depositor) Ford Motor Credit Company LLC (Exact name of Sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation) 333-167489-01 27-6251987 (Commission File Number) (IRS Employer Identification No.) c/o Ford Credit SPE Management Office c/o Ford Motor Credit Company LLC c/o Ford Motor Company World Headquarters, Suite 801-C1 One American Road Dearborn, Michigan 48126 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:313-594-3495 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events In connection with the issuance by Ford Credit Auto Owner Trust 2010-B (the "Trust") of the asset backed securities (the "Notes") described in the Prospectus Supplement, dated July 27, 2010, and the Prospectus, dated July 23, 2010, which were filed with the Securities and Exchange Commission pursuant to its Rule 424(b)(2) by Ford Credit Auto Receivables Two LLC, as registrant (the "Registrant"), the documents listed in Item 9.01(d) below are being filed. The Notes were issued on August 4, 2010 and are registered under the Registration Statement filed by the Registrant with the Securities and Exchange Commission under the file number 333-167489. This Current Report on Form 8-K is being filed in connection with the issuance of the Notes to satisfy an undertaking to file unqualified legality and tax opinions at the time of each takedown from the Registration Statement. Copies of the legality and tax opinions delivered by Dewey & LeBoeuf LLP, counsel to the Registrant, in connection with the issuance of the Notes are attached hereto as Exhibits 5.1 and 8.1, respectively. Item 9.01.
